IN THE SUPREME COURT OF TENNESSEE

                             AT KNOXVILLE            FILED
JAMES AND CAROLYN CHRISMAN           )       Appeal October 26, 1998
                                     )       No. 03-S-01-9706-CV-00077
     Plaintiffs-Appellees            )               Cecil W. Crowson
                                     )              Appellate Court Clerk
v.                                   )       Knox County
                                     )       No. 1-787-94
HILL HOME DEVELOPMENT, INC.          )
and JIM HILL                         )
                                     )       Judgment of the Court of
     Defendants-Appellants           )       Appeals is REVERSED



                            JUDGMENT ORDER



           This cause came to be heard upon briefs, argument of

counsel, and the record on appeal from the Court of Appeals.



           The Court is of the opinion that under the facts of this

case, summary judgment is appropriate for the claim of fraudulent

concealment against Hill because Hill demonstrated that plaintiffs

will be unable to prove an essential element of the tort.         We are

also of the opinion that summary judgment is appropriate for the

claim of nuisance against Hill and Hill Home Development because

the four-year statute of repose in Tenn. Code Ann. § 28-3-202 bars

that claim.   In accordance with the opinion filed herewith, it is

therefore, ORDERED AND ADJUDGED by this Court that the judgment of

the Court of Appeals is reversed.



           Costs of the appeal are taxed against the appellees, for

which execution may issue if necessary.



10/26/98